 


109 HR 370 IH: Biomedical Research Assistance Voluntary Option Act
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 370 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Bilirakis introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow taxpayers to designate that part or all of any income tax refund be paid over for use in biomedical research conducted through the National Institutes of Health. 
 
 
1.Short titleThis Act may be cited as the Biomedical Research Assistance Voluntary Option Act. 
2.Designation of income tax overpayments to fund biomedical research 
(a)General ruleSubchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to returns and records) is amended by adding at the end the following new part: 
 
IXDesignation of income tax overpayments to fund biomedical research 
 
Sec. 6097. Designation of income tax overpayments 
6097.Designation of income tax overpayments 
(a)General ruleEvery taxpayer who makes a return of the tax imposed by chapter 1 for any taxable year may designate that a specified portion (not less than $1) of any overpayment of tax for such taxable year shall be used for biomedical research conducted through the National Institutes of Health. 
(b)Manner and time of designationAny designation under subsection (a) for any taxable year shall be made— 
(1)at the time of filing the return of the tax imposed by chapter 1 for such taxable year, and 
(2)in such manner as the Secretary may by regulation prescribe, except that such designation shall be made either on the first page of the return or on the page bearing the taxpayer’s signature. 
(c)Treatment of amounts designatedFor purposes of this title, the amount designated by any taxpayer under subsection (a)— 
(1)shall be treated as being refunded to such taxpayer as of the last date prescribed for filing the return of tax imposed by chapter 1 (determined without regard to extensions) or, if later, the date the return is filed, and 
(2)shall be treated as a contribution made by such taxpayer on such date to the United States.. 
(b)Clerical amendmentThe table of parts for subchapter A of chapter 61 of such Code is amended by adding at the end thereof the following new item: 
 
 
Part IX. Designation of income tax overpayments to fund biomedical research.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
3.Amounts designated transferred to National Institutes of HealthThe Secretary of the Treasury shall, from time to time, transfer to the gift fund of the National Institutes of Health under section 1321(a)(33) of title 31, United States Code, the amounts designated under section 6097 of the Internal Revenue Code of 1986 for use in biomedical research conducted through the National Institutes of Health. Amounts that otherwise would be appropriated for the National Institutes of Health may not be offset by the amount of such transfers to the gift fund. 
 
